DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 13, 14, 20, and 113-129) in the reply filed on 02/10/2022 is acknowledged. Claims 1, 13, 14, 20, 41, 51, 61, 65, 69, 77, 83, 88, 90, and 113-141 are pending; claims 41, 51, 61, 65, 69, 77, 83, 88, 90, and 130-141 are withdrawn from prosecution for being drawn to non-elected subject  matter. Claims 1, 13, 14, 20, and 113-129 are currently examined.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 11/03/2020 and 02/10/2022 were considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 121 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the claim is drawn to the peptide of claim 1, which comprises the amino acid sequence that differs from the amino acid sequence set forth in any one of SEQ ID NO: 13-17 by 1 to 4 amino acid residues, wherein the amino acid at position 1 of SEQ ID NOs: 13-17 is unaltered, wherein the differences of 1 to 4 amino acids
comprises substitutions at one or both of positions 2 and 9 of any one of SEQ ID NOs: 13-17. The Sequences 13-17 all have 9 amino acids. It is unclear how substitutions at two position may be done at 4 positions when the claim clearly states that they are done at positions 2 and 9.
As such, the metes and bounds of the claims could not be determined.

Claims 1, 13, 14, 20, and 120-123 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise 
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses six native peptide nonamers from each BCMA and TACI (SEQ ID NOs: 1-12), 2 heteroclitic nonamers of BCMA, and 3 heteroclitic nonamers of TACI (SEQ ID NOs: 13-17). However, the claims broadly encompass amino acid sequence consisting of an amino acid sequence that is at least 60% identical to any one of SEQ ID NOs: 1-17 and a second amino acid sequence that is heterologous to the first amino acid sequence. There is no indication regarding the structure of the heterologous sequence. Thus, the claims are directed to a genus of proteins only partially defined. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20, 120, 122, and 123 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Bremel et al. (WO2011/119484 -cited by Applicant).
The reference disclosed a method of identification of peptide binding to ligands, such as epitopes expressed by microorganisms and by mammalian cells: a method for identification in silica of peptides and sets of peptides internal to or on the surface of microorganisms and cells which have a high probability of being effective in stimulating humoral and cell mediated immune responses. The method combines multiple predictive tools to provide a composite of both topology and multiple sets of binding or affinity characteristics of specific peptides within an entire proteome. With a composite
having topological distribution and spatial relationship, the method identifies regions which have a high probability of being B-cell or MHC binding sites comprising T-cell epitopes on the surface of microorganisms or cells, or MHC binding sites comprising T cell epitopes internal to microorganisms or cells. Polypeptides comprising the epitopes, and vaccines, antibodies and diagnostic products are developed using the epitopes (abstract). Also taught is selecting a polypeptide comprising the amino acid subset identified as having an affinity for a binding partner; and immunizing a host with the polypeptide in a pharmaceutically acceptable carrier (p. 9). The peptide may be fused to an immunoglobulin Fc domain (claim 86). 
The peptide WO2011119484.2734100 has the sequence: YAYFLLTKI EPLKQLS while the peptide of SEQ ID NO: 13 is YLMFLLRKI. In italics there are the differing amino acids.
Thus, claims 1, 20, 120, 122, and 123 are anticipated by the reference cited.

Claims 1, 13, 14,  20, 120, 122, and 123 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Bastian et al. (WO1999/45954 -cited by Applicant).
The reference disclosed methods for selecting immunogenic peptides and the immunogenic peptide compositions capable of specifically binding glycoproteins encoded by HLA allele and inducing T cell activation in T cells restricted by the allele. The peptides are useful to elicit an immune response against a desired antigen (abstract). one of the peptides is peptide as "MAGE-2 peptide (residues 176-184) with low HLA-A2.1 binding affinity" (see Table 3, p. 31, Sequence YILVTCLGL; the peptide differs from the instant SEQ ID NO: 14 at the amino acid in italics). the peptide may be linked to T-helper epitope (p.16, lanes 4-22), and may be formulated with a second agent in a pharmaceutical composition (p.20 lanes.16-20 and 26-32).
Thus claims 1, 13, 14,  20, 120, 122, and 123 are anticipated by the reference cited.


Allowable Subject Matter
Claims 113-119 and 124-129 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647